741 N.W.2d 14 (2007)
AMERIQUEST MORTGAGE COMPANY, Plaintiff-Appellant,
v.
Arkan D. ALTON, Defendant-Appellee.
Arkan D. Alton, Plaintiff-Appellee,
v.
Ameriquest Mortgage Company, Defendant-Appellant.
Docket Nos. 132889, 132890. COA Nos. 264213, 264214.
Supreme Court of Michigan.
November 21, 2007.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the November 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.